 U.S. RUBBERCOMPANYAPPENDIX CWALTER ZION[Backpay period April 28, 1961,to February 1, 1963]619GrossearningsValue ofVaca-TotalYearQusiterdemon-tiongrossInterimNetWeeksAverageweeklywageTotalstratorcar'payearningsearningsbackpay1961___2d-------4X $204.58='$1,841.22+ $130.00+ ____ _$1,971.22- $1,088-51-$882.713d-------11X204.58= 2,250.38+ -------+ $100 =2,350.38- 2,072.68 =277.704th______13X204.58= 2,659.54+ -------+____=2,659.54- 2,446.40=213.141962___1st______13X'204.58= 2,659.54+ -------+=2,659.54-3,239.15 =---------2d-------13X204.58= 2,659.54- -------+=2,659.54- 4,156.50 =---------3d-------11X204.58= 2,250.38+ -------+ 100 =2,350.38- 3,500.75 =---------4th______13 X204.58= 2,659.54+ -------+=2,659.54-2,980.25 =__--____-1963___1st______4 X204.58=818.32++=818.32- 1,180.78 =---------1,373.55U.S. Rubber CompanyandUnited Textile Workers of AmericaU.S. Rubber CompanyandUnited Textile Workers of America,Petitioner.Cases Nos. 26-CA-1663, 26-CA-1716, and 26-RC,-1975.June 23, 1964DECISION, ORDER, AND DIRECTION OF SECOND.ELECTIONPursuant to a stipulation for certification upon consent election, anelection by secret ballot was conducted on July 11, 1963, under the di-rection and supervision of the Regional Director for the Twenty-sixth Region, among the employees in the stipulated unit.At the con-clusion of the balloting, the parties were furnished with a tally ofballots which showed that of approximately 370 eligiblevoters, 358valid ballots were cast, of which 174 were for, and 178 against, thePetitioner 1 and 6 were challenged.The challenged ballots were suffi-cient in number to affect the results of the election.Thereafter, Peti-tioner filed timely objections to conduct affecting the election.The Regional Director investigated the objections and, on Septem-ber 5, 1963, issued his report on objections and challenged ballots,in which he found that objections Nos. 1, 2, and 4 raised substantialand material issues affecting the election results and recommended thatthe election be set aside and a new election be held. The Employer 2filed timelyexceptionsto these recommendations.1Hereinafter also called the Union or the Charging Party.2Hereinafter also called the Respondent or the Company.147 NLRB No. 82.. 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn February 24, 1964, the Board, having duly considered thematter, ordered that a hearing be held to resolvethe issuesraised withrespect to objection No. 1 and remanded the case to the Regional Di-rector for the Twenty-sixth Region for the purpose of conductingsuch a hearing.'On March 17, 1964, Trial Examiner James R. Webster issued hisDecision in the above-entitled unfair labor practice proceeding, find-ing that the Respondent had engaged in and was engagingin certainunfair labor practices in violation of Section 8 (a) (1) and (3) of the'Act and' recommending that it cease and desist therefrom and take cer-tain -affirmative action, as set forth in his attached Decision.TheTrial Examiner also found that the Respondent had not engaged incertain other unfair labor practices as alleged and recommended thatthe complaint be dismissed as to such allegations.Thereafter, on March 25, 1964, the Union moved that, inasmuch asthe facts upon which objection No. 1 was based were fully litigatedin Cases Nos. 26-CA-1663 and 26-CA-1716, and inasmuch as findingsand credibility resolutions thereon were made by the Trial'Examiner,.the Board adopt the pertinent portions of that record and the TrialExaminer's Decision thereon as the record for resolving the merits ofobjection No. 1 in Case No. 26-RC-1975.On April 2, 1964, the Board.issueda notice to show cause why the record in Cases Nos. 26-CA--1663 and 26--CA-1716 should not be made a part of the record in CaseNo. 26-RC-1975, and why the proceedings should not be consolidatedfor purposes of decision.Thereafter, on April 13, 1964, the Company filed a response to thenotice to show cause, conceding "that no good purpose would be servedby the conduct of'an additional Hearing for the purpose of rehearing-the testimony which appears in the Transcript of Evidence in the CAcases."However, the Company moved that the representation pro-ceeding be referred to the Trial Examiner with instructions that he,.on the basis of the record in the CA cases, make additional findings and.recommendations relating to the objections to the election and that.the parties be afforded an opportunity to file exceptions to such find-ings and recommendations.On April 20, 1964, the Board granted the parties' motion that the-record in the complaint cases be regarded as the. record in the rep-8 Further in that Orderthe Board, in the absence of exceptions thereto, adopted pro'formathe RegionalDirector's recommendations that the challenges to the ballots of JamesGassaway,Thomas Overcast,and RonnieG. Youngbloodbe sustained;that the challenges.to the ballotsof Chesley Enloe, William G. Westbrooks, and Alice Dozier be overruled, butthat their ballots not be opened and counted since they are not determinative of the elec-tion ; and that objections Nos. 3 and 5 be overruled.The Board also reserved ruling onobjections^Nos. 2 and 4. In view of ourdecision,herein, we need not pass on those matters. U.S. RUBBER COMPANY621resentation case.It denied, however, that portion of the Company'smotion which requested that the representation proceeding be referredto the Trial Examiner for additional findings and recommendations.Further, the Board rescinded its order directing hearing, issued onFebruary 24, 1964, and ordered that Case No. 26-RC-1975 be con--solidated with Cases Nos. 26-CA-1663 and 26-CA-1716 for purposesof decision.The Board also extended the time for filing exceptionsin the consolidated proceeding and requested that the parties briefthe question of whether the findings of the Trial Examiner, relatingto objection No. 1, warrant setting aside the election of July 11, 1963.Thereafter, the Company filed exceptions to the Trial Examiner'sDecision and a supporting brief.The Union filed a brief urging thatthe election be set aside.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin these cases; and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.Additionally, we fund merit in the Union's objection No. 1 to conductaffecting the election which alleged that statements made by Super-visor Bullion shortly before the election constituted implied threatsof reprisal if the Union won the election.As found by the Trial Ex-aminer, the Company, through Bullion, on three separate occasionsshortly before the election, made statements to its employees whichconstituted restraint and coercion in violation of Section 8(a) (1)of the Act.We find that these statements, being directly related tothe impending election, interfered with the free choice of all em-ployees voting in the election and improperly affected the results ofthe election.Accordingly, we sustain objection No. 1 and will order-that the election of July 11, 1963, be set aside and a second electionconducted.ORDERPursuant to Section 10(c) of the National Labor Relations Act, as-amended, the National Labor Relations Board hereby adopts as itsOrder, the Order recommended by the Trial Examiner and orders thatRespondent, its officers, agents, successors, and assigns, shall take.the action set forth in the Trial Examiner's Recommended Order. 622DECISIONSOF NATIONALLABOR RELATIONS BOARDIT IS FURTHERORDERED that the election held on July11, 1963, amongthe employees ofU.S.Rubber Company in Shelbyville,Tennessee, inthe stipulated unit be, and it herebyis, set aside.[Text of Direction of Second Election omitted from publication.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThisproceeding,with all parties represented,was heardbefore Trial ExaminerJamesR.Websterin Shelbyville,Tennessee,on February 4 and5, 1964, on con-solidated complaint of the General Counsel as amended at the hearing and answerof U.S.RubberCompany,herein called the Respondent.The complaint allegesthat the Respondent violated Section 8(a)(1) and(3) of the Act.Upon the entire record,and frommy observationof the witnesses,I hereby makethe following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent,a Tennessee corporation,is engagedin thebusiness of processingtextilematerials, amongothercommodities.Only its plant located in Shelbyville,Tennessee, is involvedin this proceeding.During thepast 12-month,period,Re-spondent processed,sold, andshipped from its Shelbyville,Tennessee,plant,finishedproducts valued inexcess of$50,000, directlyto pointslocated outsidethe Stateof Tennessee. It is found that Respondentisengaged in commercewithin themeaning of Section 2(6) and(7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDUnited Textile Workers of America,herein called the Union,is a labor organiza-tion within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe issues in this case are:(1)whether or not Respondent refused to give em-ployee Aulene Howell work during a layoff period from October 7 to November 4,1963, because of her union activities;(2)whether or not Respondent refused torecall employee Christine Sims from November 4 to December 10, 1963, becauseof her union activities; (3) whether or not Shift Supervisor Booker Bullion and Over=seer Ed Ward made statements to employees that would come within the proscrip-tion of Section.8 (a) (1) of the Act.A. The alleged violations of Section 8(a) (1)On July 12, 1963,the day following the Board election at the Shelbyville plant,Overseer Ed Ward, a supervisor within the meaning of theAct, toldChristine Simsthat he did not think she would be working for the Company much longer; that shehad better ask for employment at the Winnsboro,NorthCarolina,plant of theRespondent,which was unionized;that she should have thought about her threechildren before voting for the Union;that whenever she got hungry not to comerunning to him for help; and that he knew she had voted for the Union.'I find that these remarks constitute interference,restraint,and coercion withinthe meaning of Section 8 (a) (1) of the Act.In the early part of June 1963,Shift Supervisor Bullion,a supervisor within themeaning of the Act, told employee Mary Neely that"if the [union]thing AuleneHowell was working on" should come in, he would,not be able to put her on hourwork; that if she ran out of work,he would have to send her home; and that oncean employee got in the Union,he could not get out of it.'Ed Ward acknowledged the conversation and substantial portions of it as testified toby Christine Sims.Where his version is at variance with these findings, I credit ^,ChristineSims. U.S. RUBBER COMPANY623Bullion also had a talk with Aulene Howell about a week before the Board elec-tion regarding the Union.Among other things, he informed her that if the Unioncame in she would not eat lunch or take breaks when she wanted to; that they wouldwork from starting time until quitting time and would take breaks when told?These may have been his predictions of the concomitant conditions of unionizationbut they were asserted as facts and not as possibilities and included matter that theRespondent could regulate irrespective of pressure from the -Union.I find that theseassertions of Shift Supervisor Bullion constitute interference, restraint, and coercionwithin the meaning of Section 8(a) (1) of the Act.On another occasion about a week before the election on July 11, 1963, Bullionstated to Neely that they (Respondent) knew what was going on; that Aulene Howelland Carrie Marsh were the ringleaders "in this [union] thing"; that they knewabout the little meetings employees were holding in the restroom; and that theyknew more about what was being said than Neely did and knew who the followerswere; and that he hoped they did not have to put up with Aulene Howell much longer.Ifind that these statements of Supervisor Bullion conveyed the impression ofsurveillance of union activities by Respondent and therefore constitute interference,restraint, and coercion within the meaning of Section 8(a)(1) of the Act.3On July 10, 1963, the day before the Board election, Bullion asked Howell ifshe was "going to have some more to do with the mess tomorrow." She repliedthat she was to be the union-observer.He stated that he figured she would andthat she had better think it over, whereupon he gave her a piece of chewing gumwith election literature of Respondent stating, "Don't gum up your future, vote no."I do not find that these remarks of Bullion to Howell constitute a violation of Sec-tion 8(a) (1),as contended by the General Counsel:B. Alleged discrimination against Aulene HowellHowell is employed as a tie-in hand on the creeling looms in twisting No. 2 de-partment, and she works on the second shift with hours from 2 to 10 p.m. Shehas worked for the Company since September 1951, and has been doing tie-in workfor about 11 or 12 years.Her supervisor is Shift Supervisor Booker Bullion.On Wednesday, October 2, 1963, Howell was due to report for work at her usualstarting time of 2 p.m.Her department worked only 3 days that week, and Wednes-day, October 2, was to be the last day'of work that week for her department.Thatmorning her mother called to tell her that her grandfather was critically ill and wasbeing carried to the hospital.This was between 10:30 and 11 a.m. She calledtwo of her fellow employees, Christine Sims and Mary Neely, and told them thather grandfather was critically ill.She told Mary Neely that in the event she shouldnot be able to get to work to tell Supervisor Booker Bullion what had happenedand that she would not be in to work that day. Howell's grandfather is 90 yearsof age and was in such a condition that he needed approximately six pints of blood.The doctor expressed some concern as to the grandfather's reaction to the trans-fusions.Howell went to the hospital and waited while tests were being run on hergrandfather; then she decided to go home and change into her work clothes in thepossibility that she might be able to work that day.She changed clothing between12 noon and 12:30 p.m. On her return to the hospital the doctor told her thatshe should not leave the hospital until after he had given her grandfather at leasttwo pints of blood, and that this would take until about 6 or 7 p.m.Upon being toldthis at approximately 1:30 p.m., she called Norman Hasty, the industrial relationsmanager at Respondent's Shelbyville plant.She told him that she was at the hos-pital, that her grandfather was sick, that they were giving him blood transfusions, andthat the doctor told her not to leave.Hasty asked her if she had called Bullionand she stated that she had not-that she had not done so because at that time of dayhe could not be reached; he would be on his way to the plant or at the plant gate.She asked Hasty togive her message to Bullion.21 credit the testimony of Neely and Howell and discredit that of Bullion.Bullion testi-fied on one occasion that he had never had a conversation with Neely concerning the Unionand on another occasion that he had.His demeanor and manner in answering questionsregarding alleged conversations with Neely and Howell convinced me that his recollectionof these events and remarks was not as sound as was theirs.8Although Respondent argues that Bullion was relating no more than was discernible atthe plant,I find that his remarks conveyed the impression of knowledge of covert activities. 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe next workday scheduled for Howell's department was Monday,, October 7.However, due to strike conditions at other plants of Respondent it was necessaryto curtail temporarily the production at the Shelbyville plant. It was planned to re-duce the work force in twisting No. 2 department by approximately 98 employees,leaving approximately 25 or 30 to work. Bullion knew on Tuesday, October 1, ofthe pending cutback in personnel, and he prepared on that date a list of employeesfor work the following week.This list was prepared in accordance with the plant'spolicy in short-term layoffs, i.e., employees were retained if their machines werescheduled to operate; and if there were two or more employees on similar machinesor operations and only one of that type was to operate, the senior employee by shiftwas retained .4Howell was the senior tie-in hand on her shift, and Bullion had hername on the list of employees scheduled to work the following week.After Howell'sabsence and reason therefor were reported to Bullion, he consulted with PlantManager Ed Ward on the matter, and it was decided that in view of the fact theydid not know how serious her grandfather's condition was and did not know whattime she would report back to work, her name should be removed from the work listfor the following week and Mary Neely, the next senior tie-in hand, substituted in herplace.Howell had no knowledge of the turn of events until Friday evening, October 4,when Mary Neely called her and informed her that a layoff was scheduled for thefollowing week and that she was to work in her place as Bullion stated he did notknow whether or not Howell could work.Howell did not call Bullion at that time.On Monday morning she called the industrial relations manager about the matterbut he merely referred her to Bullion.At approximately 9 o'clock that morning shecalled Bullion and asked him if she was supposed to work.He replied in the negativeand told her that he wasgoingto let Mary Neely work in the tie-in job, and that thereason he had chosen Neely was because Howell had not worked on the prior Wed-nesday and he did not know whether or not she would be able to work as she hadnot called him and he did not know the seriousness of her grandfather's condition.He told her that when they started up more looms, he would let her know whento report back to work.Bullion was displeased by the fact that Howell did not call him on October 2.The proper procedure at the plant in case of absence is to call the shift supervisorregarding the absence; but employees have utilized other means to get word to theirsupervisors and these have been accepted.Howell's absence on October 2 was anexcused asbence.The issue here is whether or not Bullion used Howell's failure to call him on Octo-ber 2 as a pretext for removing her name from the work list because of her unionleadership.Although Howell did not follow proper procedure and notify her supervisorherself of her absence, nevertheless she used an accepted procedure and her absencewas excused. She asked only for the 1 day off.Monday, October 7, was 5 daysaway.According to the testimony of Overseer Ward, he or someone made arrange-ments with Christine Sims to be on standby for Carrie Marsh in the event she shouldbe absent the following Monday, October 7.The same arrangement could havebeen made with Neely to stand by for Howell, if it was believed that she might beabsent again 5 days later.Also, Bullion or someone could have called Howell onthe matter; she was unaware of the scheduled layoff until Friday evening, October 4.Howell's union activities were extensive and there is no question as to Bullion'sknowledge thereof and displeasure therewith.Howell contacted the Union, helda meeting in her home, and solicited between 80 and 100 of the approximately 350employees on behalf of the Union. She served as the union observer in the Boardelection on July 11, 1963.Bullion told Mary Neely the day before the election that if the Union came in atthe plant, she would have Aulene Howell as a floorlady and she would have to takeorders from her and she "knew how she is"; and when she went to vote to, "look atAulene Howell sitting there with those glasses on and that little chain around herneck and you make up your mind whether you had rather work for her or work for4In long-term layoffs (over 7 days) employees were retained on a basis of departmentalseniority rather than shift seniority. It is true that the October 1963 layoff lasted morethan 7 days, but it was not expected to extend more than 1 week when it was first scheduled.Since there were approximately 98 employees laid off, Respondent did not change the layoffsystem as it would have required a reshuffling between laid-off employees and working em-ployees, and the cutback was expected to end at any time.Howell would probably nothave worked if the long-term layoff system had been followed as there were three tie-inemployees on other shifts that were senior to her. U.S. RUBBERCOMPANY625me and Ed [Wardl." Also, as mentioned in more detail in section A,supra,Bulliontold Neely in July beforethe electionthat he hoped they did not have to put up withHowell much longer.Bullion did not notify Howell that she was not scheduled to work October 7; she re-ceived no official word not to report on her shift until that date.Regarding the cut-back, Bullion told Neely that Howell "didn't call me and let me know where she wasand I'm not going to get out and look her up," and he added that "she has shown thatshe doesn't care anything about me and I don't care anything about her."Thisstatement and the record as a whole indicate that Bullion resented Howell's rolein the union organizational drive and also regarded it as a personal affront.Respondent contends that as Mary Neely was an active union adherent, there couldbe no discrimination, as the choice of her to substitute for Howell was the choice ofone union adherent for another.Neely was an active union adherent, but it wasHowell whom Bullion regarded as the instigator and ringleader of the Union.Under all the circumstances of the case, I find that Bullion's reasons for removal ofHowell's name from the worklist were pretextuous and that her role in the Union wasthe motivating factor.C. The alleged discrimination against Christine SimsChristine Sims works in twisting No. 2 department on the second shift.There iscontroversy as to just what her job has been as she worked both as a splice sewer andas a spooler or respooler.She was laid off with approximately 98 other employees in her department onOctober 2, 1963.There is no contention by the General Counsel that there was anydiscriminatory motive in the layoff nor in the selection of Christine Sims as one ofthe employees to be laid off. The General Counsel contends, however, that Respond-ent discriminatorily delayed her recall until December 10, 1963, because of herunion activities and sympathies.This contention is predicated mainly on the fur-ther contention that she was a spooler, rather thana splice sewer,and that otherspoolers with less seniority were recalled prior to her recall.Sims sewed splices part of the time and spooled part of the time.When she tookthe job sewing splices, she was told that when there was not any sewing to do, thenher job would be respooling.On the second shift the only employees that sewedsplices were Sims and Carrie Marsh.Marsh was a senior employee to Sims, and onthe layoff she was retained and Sims was laid off. Sims testified that prior to Octo-ber 1963, when she would catch up on sewing, then she would spool. She did notindicatewhich work required more hours prior to the layoff, but stated that shedid spooling practically every day; some days she spooled all day and other times itwas just part of the day.After December 10, 1963, when she was recalled, there.wasless sewing work and she spent more time spooling. Sewing splices remained herfirst responsibility.Supervisor Bullion was aware of the union sympathies of Sims and of her as-sociation with other union adherents.But, I find that her job was that of splicesewer.Respondent laid Sims off as a splice sewer, retaining Carrie Marsh, thesenior and only other employee in that classification on Bullion's shift.And, I findthat Sims was recalled when an additional employee was warranted in the job.The fact that there was little splice sewing to be done and that she, therefore, didmore respooling after being recalled does not mitigate from the fact that she wasa splice sewer.No discrimination was practiced by Respondent's recalling employeesassigned as spooler or respooler before recalling Sims, although some of these hadless seniority than she.This was in accordance with Respondent's aforementionedpolicy in layoffs andrecalls.N. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III,,above, occurring in con-nection with the operations of Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V..THE REMEDYHavi ig found that Respondent engaged in certain unfair labor practices, it isrecommended that it cease and desist therefrom and that it take certain affirmativeaction as provided in the Recommended Order set forth below, which'is found neces-sary to remedy the unfair labor practices and to effectuate the policies of the Act.756-236--65-vol. 147-41 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDHaving found that Respondent violated Section 8(a) (3) and(1) of the Act by thediscriminatory removal of Aulene Howell's name from the worklistfor October 1963;which resulted in her layofffrom October 7 to November 4, 1963,it is recommendedthat Respondent make her whole for any lossof payshe may have suffered; if any, byreason of the discrimination against her,by payment to her of asum of money equaltothe difference,if any,between the wages she would have earned,absent the discrimi-nation,and the amount she actually earned fromOctober 7 to November 4, 1963,withinterest thereon as prescribedby the BoardinIsis Plumbing & Heating Co.,138 NLRB 716.Upon the basis of the foregoing findings and conclusions,and upon the entirerecord in this case,I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce within the meaning of Section2(6) and (7) of the Act. .2.United Textile Workers of America is a labor organization within the meaningof Section 2(5) of the Act.3.Respondent. has interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed by Section 7 of the Act, thereby violating Section8(a)(i) of the Act.. 4. Respondent has discriminated in regard to the hire and tenure of employment ofAulene' Howell by removing her name from the October 7 worklist and by layingher off from October 7 to November 4, 1963, because of her activities on behalfof the Union, thereby discouraging membership in United Textile Workers ofA merica in violation of Section 8 (a) (3) and (1) of the Act.5.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.6.The Respondent did not engage in unfair labor practices within the meaning ofSection 8,(a) (3 ), or (1) of the Act as alleged with respect to Christine Sims.7. The Respondent did not engage in an unfair labor practice within the meaningof Section 8(a)(1) of the Act as alleged with respect to a threat by Shift SupervisorBooker, Bullion on or about July 10, 1963, that an employee would suffer dischargeor, other reprisals if she acted as a union observer in the. election.RECOMMENDED ORDERUpon the basis of the foregoing findings and conclusions, and upon the entirerecord in this case, it is recommended that the Respondent, U.S. Rubber Company,its officers, agents, successors, and assigns, shall:1.Cease and desist from:Discouraging membership in or activities on behalf of United Textile Workersof America, or any other labor organization of its employees, by discriminatingagainst any employee in regard to hire or tenure or any terms or conditions ofemployment..(b) Threatening employees with loss of employment or loss of work or loss ofprivileges as consequences of union activity or affiliation.. (c) Conveying the impression of surveillance of union activities by statements toemployees.(d) In any like or relatedmannerinterfering with,restraining,or coercing its em-ployeesin the exerciseof the rights guaranteed by Section 7 of the Act.2.Take the following affirmative action in order to effectuate the policies of theAct.(a)Make whole Aulene Howell for any loss of pay she may have suffered byreason of Respondent's discrimination against her, in the manner set forth in thesection of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to the Boardor itsagents, forexaminationand copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyzethe amountof backpay due under the terms of this Recommended Order.(c) Post at its plant in Shelbyville, Tennessee, copies of the attached notice marked"Appendix." 5Copies of said notice, to be furnished. by the Regional Director for6In the event that this Recommended- Order be adopted by the Board, the words "aDecision and Order"shallbe substituted for the words "the Recommended Order of aTrial Examiner"in thenotice.In the further event that the Board's Order be enforced bya decree of a UnitedStates Court of Appeals,the words"a Decree of the United StatesCourt of Appeals,Enforcing an Order" shall be substitutedfor the words "a Decisionand Order." OIL CITY BRASS WORKS627the Twenty-sixth Region,shall, after being signedby a managing representative ofRespondent,be posted by the Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, includingallplaces where notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are not altered,defaced,or covered by any other material.(d)Notify the Regional Director for the Twenty-sixth Region,in writing,within10 days from the date of this Recommended Order,what steps the Respondent hastaken to comply herewith.°I In the event that this Recommended Order be adopted by the Board,this provision shallbe modified to read: "Notify said Regional Director,in writing,within 10 days from thedate of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act, as amended,we hereby notify our employees that:WE WILL NOT discourage membership in or activities on behalf of UnitedTextileWorkers of America, or any other labor organization of our employees,by discriminating against any employee in regard to hire or tenure or any termsor conditions of employment.WE WILL NOT threaten employees with loss of employment or loss of workor loss of privileges as consequences of union activity or affiliation.WE WILL NOT convey the impression of surveillance of union activities bystatements to employees.WE WILL NOT in any like or related manner interfere with,restrain,or coerceany of our employees in the exercise of their right to self-organization,to form,join, or assist labor organizations,to bargain collectively through representativesof their own choosing,and to engage in other concerted activities for the pur-poses of collective bargaining or other mutual aid or protection,as guaranteedby Section 7 of the Act,or to refrain from any or all such activities.WE WILL make Aulene Howell whole for any loss of pay she may have sufferedby reason of the discrimination against her.All our employees are free to become or remain,or refrain from becoming orremaining,members of United Textile Workers of America,or any other labororganization.U.S. RUBBER COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 746Federal Office Building, 167 North Main Street,Memphis, Tennessee,TelephoneNo. 534-3161,if they have any question concerning this notice or compliance withitsprovisions.Oil CityBrass WorksandInternational Brotherhood of Boiler-makers, Iron Ship Builders,Blacksmiths,Forgers and Help-ers, Local587, AFL-CIO.Case No. 23-CA-1470. June 21,,,196!1DECISION AND ORDEROn March 29, 1.963, Trial Examiner James T. Barker issued hisIntermediate Report in the above-entitled proceeding,finding that147 NLRB No. 76.